         Case 1:17-cv-08361-AJN Document 195 Filed 09/21/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


  Linda F. Phelps, as Administratrix of the Estate of John J.                               9/21/21
  Grimes,

                          Plaintiff,                                                17-cv-8361 (AJN)

                  –v–                                                                    ORDER

  CBS Corporation f/k/a Viacom, Inc., et al.,

                          Defendants.


ALISON J. NATHAN, District Judge:

       The Court is in receipt of Defendant Crane Co.’s letter seeking clarification on pretrial

submissions in this case. Dkt. No. 94. The Court hereby ADJOURNS all pending deadlines and

hearings in this case. The parties are ORDERED to meet and confer to discuss settlement and

potential trial dates. The parties previously indicated in their revised case management plan that

this case is to be tried to a jury. Dkt. No. 66. Pursuant to the COVID rules for centralized jury

trial scheduling in this district, the Court must request a jury trial date for a case. Due to the

COVID scheduling rules and the Court’s current schedule, including its heavy criminal docket,

the Court is not available for a jury trial until April 2022. The parties must bear this in mind in

their discussions. The parties may consider whether they wish to consent to the Magistrate Judge

for all purposes as the Magistrate Judge will likely be able to try the case sooner.

       The parties are FURTHER ORDERED to submit a joint letter on or before October 12,

2021. The joint letter must: (1) confirm that the parties met and conferred and discussed

settlement in good faith; (2) if settlement has not been reached, propose trial dates (taking into

consideration the Court’s above-mentioned availability); (3) indicate whether both parties


                                                   1
         Case 1:17-cv-08361-AJN Document 195 Filed 09/21/21 Page 2 of 2




consent to the Magistrate Judge for all purposes (the parties should not indicate if only one side

consents); and (4) if both sides do not consent, indicate whether the parties wish to be referred to

the Magistrate Judge or to the Southern District’s Mediation Program for settlement discussions.

The Court will set a pretrial submissions schedule, if necessary, after it receives this information.

       SO ORDERED.



 Dated: September 21, 2021
        New York, New York
                                                  ____________________________________
                                                            ALISON J. NATHAN
                                                          United States District Judge




                                                  2
